Judgment affirmed, with costs. Memorandum: We conclude that by means of two deeds — the warranty deed of August 5, 1891, and the quitclaim deed of June 28, 1895 — in each of which Allen J. Dean was grantee, the grantor Jerry Gifford intended to and did divest himself of all right, title and interest in the so-called “ park property.” It follows that Gifford’s heirs never had an interest in the property which they could convey to the defendant Alexander and that the plaintiff Young, who has acquired and now owns the title formerly owned *897by Allen J. Dean, is entitled to possession. All concur, except Sears, P. J., and Crosby, J., who dissent and vote for reversal on the law and for dismissal of the complaint. (The judgment determines title to realty.) Present — Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.